Matter of State of New York v Juan O. (2015 NY Slip Op 01648)





Matter of State of New York v Juan O.


2015 NY Slip Op 01648


Decided on February 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
SHERI S. ROMAN, JJ.


2014-04458
 (Index No. 7293/12)

[*1]In the Matter of State of New York, respondent,
vJuan O. (Anonymous), appellant.


Mental Hygiene Legal Service, Mineola, N.Y. (Michael Neville, Lisa Volpe, and Dennis B. Feld of counsel), for appellant.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Michael S. Belohlavek and David Lawrence III of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to Mental Hygiene Law article 10 for the civil management of Juan O., an alleged sex offender requiring civil management, Juan O. appeals from an order of the Supreme Court, Orange County (De Rosa, J.), dated February 3, 2014, which, upon a stipulation that he suffers from a mental abnormality as defined in Mental Hygiene Law § 10.03(i), and upon a determination, made after a dispositional hearing pursuant to Mental Hygiene Law § 10.07(f), that he is currently a dangerous sex offender requiring confinement, granted the petition and directed that he be committed to a secure facility for care and treatment.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the appellant's contention, the Supreme Court properly determined, by clear and convincing evidence, that he is a "dangerous sex offender" requiring confinement, as defined by Mental Hygiene Law § 10.07(f) (see Matter of State of New York v Humberto G., 119 AD3d 594, lv granted 24 NY3d 909; Matter of State of New York v Edison G., 107 AD3d 723; Matter of State of New York v Nelson D., 105 AD3d 968; see also Matter of State of New York v Michael M., _____ NY3d _____, 2014 NY Slip Op 08789 [2014]).
DILLON, J.P., DICKERSON, CHAMBERS and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court